Exhibit EXECUTION COPY SENIOR SUBSIDIARY SECURITY AGREEMENT SENIOR SUBSIDIARY SECURITY AGREEMENT, dated as of June27, 2001, as amended and restated as of June 5, 2009 (as amended, supplemented or otherwise modified from time to time, this “Agreement”), made by the SUBSIDIARY GUARANTORS identified on the signature pages hereto and any other Person that becomes a Subsidiary Guarantor pursuant to the Senior Credit Agreement (as such term is defined below) (collectively, the “Grantors”), in favor of CITICORP NORTH AMERICA, INC., a Delaware corporation (“CNAI”), as Senior Collateral Agent. Reference is made to the Senior Credit Agreement, dated as of June27, 2001, as amended and restated as of June 5, 2009 (as amended, supplemented or otherwise modified from time to time, the “Senior Credit Agreement”), among Rite Aid Corporation, a Delaware corporation (the “Borrower”), the lenders from time to time party thereto (the “Senior Lenders”), CNAI, as administrative agent for the Senior Lenders, and the other agents party thereto.Reference is also made to the Senior Subsidiary Security Agreement dated as of June 27, 2001, as amended and restated as of
